Exhibit 10-3

Amendment No. 2 to
FirstEnergy Corp. 2007 Incentive Plan


WHEREAS, FirstEnergy Corp. (the “Company”), established the FirstEnergy Corp.
Executive and Director Incentive Compensation Plan; and


WHEREAS, the Plan was restated and renamed as the FirstEnergy Corp. 2007
Incentive Plan, effective as of May 15, 2007, and further amended by Amendment
No. 1, effective as of January 1, 2011 (the “Plan”); and


WHEREAS, Section 18.1 provides that the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) may amend or modify the
Plan at any time and from time to time; and


WHEREAS, the Compensation Committee now desires to amend the Plan, effective
January 1, 2014, to modify the tax withholding procedures set forth in Section
19.2 for awards granted under the Plan after January 1, 2014.


NOW, THEREFORE, in accordance with Section 18.1 of the Plan, the Plan is
amended, effective as of January 1, 2014, as follows:


1.
Section 19.2 is hereby deleted in its entirety and replaced with the following:



19.2    Share Withholding or Open Market Sales.


Stock Options, SARs and Performance Shares. With respect to withholding required
upon the exercise of Options or SARs or upon the achievement of performance
goals related to Performance Shares, or any other taxable event arising as a
result of an Award of Options, SARs or Performance Shares granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement by having the Company withhold Shares or cash having a
Fair Market Value on the date the withholding amount is to be determined in an
amount not to exceed the minimum statutory tax or sell Shares on the open market
having a Fair Market Value on the date the withholding amount is to be
determined in an amount not to exceed the total tax that could be imposed on the
transaction; provided that any such election is made prior to January 1, 2014.
All such elections shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.


Restricted Stock and Restricted Stock Units.


(a)    Awards Granted Prior to January 1, 2014. With respect to withholding
required upon the lapse of restrictions or any other taxable event arising as

    

--------------------------------------------------------------------------------



a result of an Award of Restricted Stock or Restricted Stock Units granted prior
to January 1, 2014 hereunder, unless the Committee determines otherwise, each
Participant shall satisfy his or her withholding requirement in accordance with
the terms of the applicable Award Agreement.


(b)     Awards Granted On or After January 1, 2014. With respect to withholding
required upon the lapse of restrictions or any other taxable event arising as a
result of an Award of Restricted Stock or Restricted Stock Units granted on or
after January 1, 2014 hereunder, unless the Committee determines otherwise, each
Participant shall satisfy his or her withholding requirement by having the
Company withhold Shares having a Fair Market Value on the date the withholding
amount is to be determined in an amount not to exceed the minimum statutory tax
that could be imposed on the transaction.


2.
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Plan.



3.
Except as otherwise modified in this Amendment, the Plan shall remain in full
force and effect. In the event of a conflict between the terms of this Amendment
and the Plan, the terms of this Amendment shall control.





IN WITNESS WHEREOF, pursuant to the delegation of authority made to an
authorized officer of FirstEnergy Corp. on January 20, 2014, by the Compensation
Committee of the Board of Directors of FirstEnergy Corp., to approve the changes
to the FirstEnergy Corp. 2007 Incentive Plan that are reflected in Amendment No.
2 to FirstEnergy Corp. 2007 Incentive Plan, this Amendment No. 2 is hereby
executed this 20th day of February, 2014, effective as of the date set forth
above.


FIRSTENERGY CORP.


 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony J. Alexander,
 
 
 
 
Anthony J. Alexander,
 
 
 
 
President and Chief Executive
 
 
 
 
Officer of FirstEnergy Corp.
 
 
 
 
 
 
 








2